         Case 1:18-cv-01784-RAH Document 55 Filed 11/15/19 Page 1 of 1




           In the United States Court of Federal Claims
                                          No. 18-1784C
                                   (Filed: November 15, 2019)

                                               )
 ROBERT J. LABONTE JR.,                        )
                                               )
                      Plaintiff,               )
                                               )
 v.                                            )
                                               )
 UNITED STATES,                                )
                                               )
                        Defendant.             )
                                               )
                                               )

                                             ORDER

       In preparation for the hearing on the pending dispositive cross-motions scheduled for
December 3, 2019, at 2:30 p.m., in addition to the other points the parties wish to present, the
Court directs:

       1) the plaintiff to be prepared to focus his argument on the threshold question of why
          this Court may exercise jurisdiction over this case; and

       2) the defendant to be prepared to explain why, in the event the Court finds it has
          jurisdiction, the case should not be remanded for a new medical opinion in light of the
          apparent failure of Dr. Doane to consider evidence outside the plaintiff’s Army
          medical records, despite the plain language of 10 U.S.C. § 1552(h).

       It is so ORDERED.


                                                               s/ Richard A. Hertling
                                                               Richard A. Hertling
                                                               Judge
